NO. 4-06-0897        Filed 1/16/08

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

In re: the Marriage of MARY ANNE        )    Appeal from
REYNARD, n/k/a MARY ANNE SCHIERMAN,     )    Circuit Court of
          Petitioner-Appellant,         )    McLean County
          and                           )    No. 01D113
CHARLES G. REYNARD,                     )
          Respondent-Appellee.          )    Honorable
                                        )    James R. Glenn,
                                        )    Judge Presiding.
_________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          This action involves a petition to modify maintenance

payments from Charles Reynard to Mary Anne Reynard, now Mary Anne

Schierman.   The trial court denied the motion.    Mary Anne ap-

pealed, requesting that this court increase her maintenance from

$1,600 to $2,800 per month.    We affirm.

                          I. BACKGROUND

                 A. The Original Maintenance Award

          Though a more complete account of the facts surrounding

the original award may be found in In re Marriage of Reynard, 344
Ill. App. 3d 785, 786, 801 N.E.2d 591, 592 (2003) (Fourth Dis-

trict), we sum up the original circumstances as follows.

          Mary Anne and Charles married in 1969 and divorced in

2002, after 33 years of marriage.    They had two children: Rachel,

born in 1977, and Meghan, born in 1982.     Mary Anne and Charles

each began their respective careers as teachers, and soon Charles
began going to law school at night.     In 1979, the couple moved

from Chicago to Bloomington/Normal where Charles ran unsuccess-

fully for McLean County State's Attorney.     Charles subsequently

ran successfully for that position in 1988, 1992, and 1996.     Mary

Anne supported him through the elections and worked as a campaign

manager.   Through most of the marriage, Mary Anne worked part-

time in the schools.    She also enjoyed a successful stint selling

country decorating supplies, grossing $20,000 in one year.

           The divorce proceedings began in 2002.    By the time of

the divorce proceedings, Mary Anne had developed a medical

condition known as fibromyalgia and had medical expenses in

excess of $500 per month.    Charles had just been elected a

circuit judge, with an expected salary in excess of $136,000.

Mary Anne was working full-time as a volunteer coordinator at a

museum, making just over $29,000 per year.     Mary Anne was also

receiving $300 per month from a boarder.     The couple's youngest

daughter was a sophomore at Wellesley College in Massachusetts.

Charles had paid for most of the college expenses and was willing

to continue to do so.

           The trial court divided the marital property, giving

slightly more to Mary Anne.    The total value of Mary Anne's share

was $346,495.   This included the marital residence, valued at

$166,000 with no mortgage.    Mary Anne also had $37,000 in

nonmarital property.    The total value of Charles' share was


                                - 2 -
$319,487.    This included two residential properties, one in

Normal, Illinois, and one in Brentwood, Missouri.    The home in

Normal was valued at $108,000, and had just under $22,000 in

equity.   The residence in Brentwood was of similar value with a

similar amount in equity.    Charles also had $106,771 in

nonmarital property.    Lastly, the trial court determined that

each party was entitled to 50% of the other's retirement benefits

to be paid through a QILDRO (qualified Illinois domestic

relations order).

            The trial court set maintenance at $1,600 per month.

The trial court ordered Charles to continue paying for Meghan's

college expenses.    At that time, Charles was making payments in

the amount of $2,900 to $3,400 per month.    The trial court stated

it knew that Charles would have some difficulty meeting his

financial obligations for a finite period of time, but that

Charles was in a better position than Mary Anne to take out loans

to meet those obligations.

            The original maintenance award was set to terminate

upon the first to occur of the following contingencies:     (1) the

death of either party; (2) Mary Anne's remarriage; (3) Mary

Anne's cohabitation with another person on a resident,

continuing, conjugal basis; or (4) completion of the January 1,

2013, payment.    This court affirmed the original award, reasoning

in part that Charles was paying two mortgages and a car payment,


                                - 3 -
as well as between $2,900 and $3,400 per month for Meghan's

education, and therefore any higher amount would be unrealistic.

Reynard, 344 Ill. App. 3d at 786, 801 N.E.2d at 592.

                B. Changes Since the Original Award

            On July 28, 2005, Mary Anne filed a petition to modify

the order pursuant to section 510(a-5) of the Illinois Marriage

and Dissolution of Marriage Act (Dissolution Act), stating that

there had been a substantial change in circumstances since the

original order was filed.    750 ILCS 5/510(a-5) (West 2004).

Specifically, Mary Anne asserted that (1) Charles' income had

increased; (2) Charles no longer had to pay for Meghan's college

expenses; (3) Charles was no longer making one of the two

mortgage payments; (4) Charles had remarried a working woman,

presumably reducing his personal living expenses; and (5) Mary

Anne no longer was receiving rent from a lodger, reducing her

nonemployment income by $300 per month.

            Since the original award, Charles' salary has increased

to approximately $157,000.    His total income from all sources

exceeded $163,000.   Charles' investment assets increased to

$422,000.   Charles has since remarried Judith Valente.   They went

to Greece on their honeymoon and hosted several wedding

receptions, spending several thousand dollars.    Charles had a

joint account with Judith and placed about $800 per month in that

account, but the exact value of the account is not in the record.


                                - 4 -
          Charles owns a modest home, which at the time of the

original award was worth $108,000 and had an 80% mortgage.

Charles continued to make mortgage payments on the home.     Charles

testified that major improvements needed to be done on the home

in order to approach the standard of living he had experienced

prior to his divorce from Mary Anne.     Charles put off making

those improvements because he was hard-pressed to make his

daughter's hefty tuition payments.     Once the tuition payments

tapered off, Charles put a great deal of money into his home,

spending approximately $2,833 per month for capital improvements

and $250 per month for home improvements.     Including his mortgage

and property taxes, Charles was spending approximately $4,257 per

month on his house.   Charles sold the second property in

Missouri, which netted approximately $20,000.     However, according

to Charles, it was a mistake for this court ever to have allotted

the mortgage payment from that property to Charles; he was not

ordered to make said payments and never included said payments on

his original financial affidavit.

          Excluding the mortgage on Charles' current home,

Charles has taken on about $68,000 of debt since the original

award.   Some of this debt is due to loans that Charles took on to

pay for his daughter's education.    The rest is debt from home

repairs and a new Mitsubishi Gallant.     Charles pays $1,360 per

month on this debt.   Charles' new financial affidavit indicates


                               - 5 -
that his monthly expenses, excluding the $1,600 maintenance

payments, total $8,098.02.

          Since the original award, Mary Anne's salary has

increased to approximately $34,000, and her income from all

sources has increased to $39,306.    However, Mary Anne no longer

has a boarder bringing in $300 per month.     Mary Anne, who is now

59 years old, did not go back to school or take on additional

employment.

          Mary Anne sold the marital residence for $212,000 and,

after closing costs, netted $206,700, which is $40,700 more than

the marital property had been valued at in 2002.     Mary Anne then

bought a smaller home for $142,500.     Upon the advice of her

financial advisor, Mary Anne took out a mortgage on her new home

and invested the proceeds from the sale of the marital residence.

Mary Anne is required to make a mortgage payment of $280 per

month but is actually paying off her mortgage at a rate of $500

per month.

          Mary Anne's investment portfolio has increased in value

from $194,162 to $375,606.    However, this at least in part is due

to the reallocation of assets after the sale of the marital

residence.    Mary Anne has taken three nice vacations since the

original award:    a trip to Thailand to visit her daughter who was

living abroad, a trip to Finland for a close friend's wedding,

and a trip to Boston for another wedding.     Mary Anne has slightly


                                - 6 -
increased her monthly expenditures for entertainment, social

clubs and the like, vacations, and gifts, for a total increase of

$250 per month.

          Mary Anne hopes to retire in approximately six years,

by age 65.   Mary Anne has been directly depositing $1,116 per

month from her paycheck into a 403(b) retirement account.     Mary

Anne also contributes $416 per month to a Roth IRA.   Mary Anne

stated that her total monthly expenses were $4,132.

                  C. The Trial Court's Ruling

          At the close of evidence, the trial court stated that

it had prepared an oral ruling.   The trial court denied Mary

Anne's motion to increase maintenance payments, finding that

there had not been a substantial change in circumstances.     The

trial court found that Mary Anne's total income had increased

from $31,141 at the time of the original maintenance order to

$39,306, an increase of 26.22%.   Charles' total income had

increased from $143,965 to $163,733, or 13.73%.   The trial court

found that Mary Anne's monthly expenses had increased from $3,060

to $3,496, or 14.25%.   The court did not include the extra $220

per month in excess of the required payment that Mary Anne made

toward her mortgage, nor did the court include the $416 monthly

contribution to the Roth IRA.   The trial court found that

Charles' monthly expenses, excluding the $1,600 maintenance

payment, had increased from $7,027 to $8,473, or 20.58%.     In


                                - 7 -
terms of assets, the trial court found the value of Mary Anne's

real estate to have decreased by $58,000, or 34.9%.    The court

found the value of Charles' real estate to have remained steady.

The value of Mary Anne's savings, retirement accounts, and

investments increased from $194,162 to $375,606, or 93.45%.    The

value of Charles' savings, retirement accounts, and investments

had increased from $350,392 to $422,772, or 20.66%.     However,

the trial court noted that it did not include the value of

Charles' joint account with Judith Valente, because it did not

have a figure for that account.

          The trial court noted that Charles had accumulated

$68,000 in debt since the original maintenance order.    The trial

court expressly rejected Mary Anne's argument that Charles'

financial situation has improved now that he is no longer paying

for Meghan's college.   The trial court stated it had anticipated

that Charles would have to borrow money to pay for Meghan's

college in setting the original maintenance payment.    The trial

court stated that Charles was still paying off those loans.    The

trial court found the amount that Charles had estimated for the

capital home improvements ($2,833 per month) to be reasonable.

This appeal followed.

                           II. ANALYSIS

          Mary Anne argues that the trial court erred in denying

her petition to modify, and requests that this court increase her


                               - 8 -
maintenance award to $2,800 per month.   As we stated previously:

               "’Maintenance issues are presented in a

          great number of factual situations and resist

          a simple analysis.’   [Citation.]    The trial

          court has discretion to determine the

          propriety, amount, and duration of a

          maintenance award. *** Section 504(a) of the

          [Act] sets forth factors the court must

          consider when determining the amount and

          duration of maintenance awards.     These

          factors include the income and present and

          future earning capacity of the parties; the

          needs of each party; any impairment of

          earning capacity due to devoting time to

          domestic duties or having forgone or delayed

          opportunities due to the marriage; the time

          necessary to acquire appropriate education,

          training, and employment; the ability of the

          party to support himself or herself; the

          standard of living established during the

          marriage; *** the age and physical and

          emotional condition of the parties;

          contributions and services by the party

          seeking maintenance to the education,


                                - 9 -
          training, or career of the other spouse; and

          any other factor the court expressly finds to

          be just and equitable. [Citation.]    ***

                [T]he trial court must strike a balance

          that is reasonable under the circumstances in

          light of the goals of section 504."     Reynard,
344 Ill. App. 3d at 790, 801 N.E.2d at 595,

          citing 750 ILCS 5/504(a)(West 2000).

In earlier times, where the only decree possible was one of

judicial separation, where the wife was not allowed to own

property in her own name, or where property was awarded to the

person in whose name it was titled, usually the husband's,

maintenance following a lengthy marriage was generally considered

necessary.   In re Marriage of Mayhall, 311 Ill. App. 3d 765, 767,

725 N.E.2d 22, 24 (2000) (Fourth District), citing 2 H. Clark,

Domestic Relations §17.1, at 220 (2d ed. 1987); 1 H. Gitlin,

Gitlin on Divorce §15-12, at 633 (2d ed. 1997).    With the

enactment of the Dissolution Act in 1977, the legislature sought

to provide for the financial needs of the spouses through the

disposition of property rather than through maintenance.

Mayhall, 311 Ill. App. 3d at 768, 725 N.E.2d at 24.    Under the

Dissolution Act, the goal of maintenance was to enable a formerly

dependant spouse to acquire financial independence for the

future.   Mayhall, 311 Ill. App. 3d at 768, 725 N.E.2d at 24.      The


                              - 10 -
1993 amendments to the Dissolution Act made it easier for

maintenance to be awarded, but maintenance is not the absolute

right of every party to a marriage and should mainly be reserved

for circumstances of necessity.    Mayhall, 311 Ill. App. 3d at

768, 725 N.E.2d at 24.

          There is no requirement that a maintenance award

equalize the parties' net disposable incomes.      Reynard, 344 Ill.

App. 3d at 791, 801 N.E.2d at 596.      However, equalization of

incomes may be appropriate in some cases, as marriage is a moral

and financial partnership of coequals.      Reynard, 344 Ill. App. 3d

at 792, 801 N.E.2d at 596, citing In re Marriage of Hart, 194
Ill. App. 3d 839, 853, 551 N.E.2d 737, 745 (1990) (J. Steigmann,

specially concurring) (error for trial court to deny

rehabilitative maintenance to wife who took care of domestic

responsibilities over the course of a 20-year marriage to

husband, a surgeon).   In affirming the original award in the

instant case, this court held that the facts of this case did not

rise to the level necessary to equalize the parties' net

disposable incomes.    Reynard, 344 Ill. App. 3d at 792, 801 N.E.2d

at 597.

          The trial court's ruling on a request to modify or

terminate maintenance will not be disturbed absent an abuse of

discretion.   See In re Marriage of Pedersen, 237 Ill. App. 3d
952, 956, 605 N.E.2d 629, 632 (1992).      The burden is on the party


                               - 11 -
seeking the modification to show a substantial change in

circumstances since the entry of the original maintenance award.

Pedersen, 237 Ill. App. 3d at 956, 605 N.E.2d at 632; 750 ILCS

5/510(a-5)(West 2004) (requiring a substantial change and listing

various factors to consider).    A maintenance award can be

modified either when the needs of the spouse receiving the

payments change or the ability of the spouse making the payments

changes.   Pedersen, 237 Ill. App. 3d at 956, 605 N.E.2d at 632-

33, quoting In re Marriage of Garelick, 168 Ill. App. 3d 321,

326, 522 N.E.2d 738, 742 (1988).

           Mary Anne first argues that the trial court did not

consider the proper statutory factors in coming to its decision.

In addition to considering the statutory factors under section

510(a-5), concerning modifications, the trial court should also

consider the factors set forth in section 504(a), as listed

above, which it was required to consider in determining the

original maintenance award.     In re Marriage of Zeman, 198 Ill.

App. 3d 722, 737, 556 N.E.2d 767, 775-76 (1990); 750 ILCS

5/504(a) (West 2004).   Specifically, Mary Anne argues that the

trial court failed to comment on the following findings of fact,

as stated in our prior opinion:

                "Mary Anne made a significant

           contribution to the family during the

           parties' 33 years of marriage by working


                                - 12 -
          part-time, raising the parties' children, and

          managing Charles'[] election campaigns.      Mary

          Anne gave up her employment in Chicago to

          move to Bloomington/Normal for Charles'[] job

          as an assistant State's Attorney.      She gave

          up her successful stint as a hostess for the

          sale of country decorating merchandise to be

          with her children.   She campaigned for

          Charles during the 1979, 1988, 1992, and 1996

          elections for McLean County State's Attorney.

          Although Mary Anne took all the requisite

          course work, she never obtained her teaching

          license."   Reynard, 344 Ill. App. 3d at 792,

          801 N.E.2d at 597.

Although the trial court must consider all the relevant statutory

factors, it need not make specific findings as to the reasons for

its decisions.   In re Marriage of Kocher, 282 Ill. App. 3d 655,

661, 668 N.E.2d 651, 656 (1996).   The same judge presided over

both the 2002 proceedings, which led to the distribution of

property and $1,600 maintenance award, and the 2006 proceedings

concerning the petition to modify.      The trial court did not

reiterate the length of the parties' marriage or Mary Anne's

contributions, but nothing indicates that it was not mindful of

these factors.   The court expressly stated that it had reviewed


                               - 13 -
the case file the day before and was "throughly familiar with the

exhibits and the evidence."

          Perhaps Mary Anne's most compelling argument that there

has been a substantial change in circumstances is that Charles'

college-payment obligations should have ended, or greatly

lessened, by this point.   At the time of the original order,

Charles was paying between $2,900 and $3,400 per month for

Meghan's college expenses.    The record indicates that Meghan was

in her sophomore year at Wellesley College during the November

2002 divorce proceedings and presumably would have been scheduled

to graduate in Spring 2005.   If Charles had been paying tuition

at a rate of $2,900 per month since November 2002 and through the

last date of hearing in the instant case, Charles would have made

$134,400 in payments.   This does not account for payments Charles

presumably made during Meghan's freshman year in 2001.   While we

do not doubt that Charles has some remaining loans for Meghan's

college, we do not believe he is continuing to pay those loans

off at the rate of $2,900 to $3,400 per month.   This observation

is relevant because, in part, we affirmed the initial award of

$1,600 per month because we believed that was all Charles was

capable of paying, noting that a payment in excess of $1,600

would adversely affect Charles' ability to meet his own needs.

Reynard, 344 Ill. App. 3d at 793, 801 N.E.2d at 597.

          Nevertheless, we are reluctant to find a "substantial


                               - 14 -
change in circumstances" where the trial court contemplated and

expected the financial change at issue.    See In re Marriage of

Hughes, 322 Ill. App. 3d 815, 818-19, 751 N.E.2d 23, 26 (2001).

Here, the trial court was aware that Charles' college-payment

obligations would lessen over time, and stated in its order that

Charles' college-payment obligations had played out as the court

had anticipated.

          Likewise, the trial court noted that Charles' overall

expenses had not decreased, in large part because of Charles'

capital-improvement expenses.    Charles had bought a relatively

modest home and had put off making improvements until the college

payment obligations lessened.    For example, according to Charles'

2006 financial affidavit, Charles is paying $1,360 per month for

debts in the amount of $68,000, which includes college payments,

home-improvement payments, and car payments, but excludes the

house mortgage.    It is not clear what percentage of the debt

payments go toward college payments as opposed to home-

improvement payments or car payments.    It is, however, clear that

Charles' home-repair and capital expenses have in large part

taken over the percentage of his income that used to be allotted

for college expenses.    Charles' financial affidavit allots $250

per month for home repairs and $2,833 for capital improvements.

The trial court found these payments to be reasonable, and we

cannot find it abused its discretion in so finding.


                                - 15 -
          Even if we were to disagree with the trial court and

find that at least some of Charles' extensive home-improvement

costs were optional, and therefore find that Charles' disposable

income has increased since the time of the original award, it

would not necessarily follow that Mary Anne's maintenance should

be increased.   A party's increase in income is generally not

sufficient to warrant modification of a maintenance award.    See,

for example, In re Marriage of Plotz, 229 Ill. App. 3d 389, 392,

594 N.E.2d 366, 368 (1992) (though made in reference to child

support, the "sliding scale" approach should not replace the

"substantial change in circumstances" approach to modification of

payments).   It is with this in mind that we approach the

remainder of Mary Anne's claims that Charles' disposable income

has increased, as have Mary Anne's expenses.   The trial court's

initial award carefully considered Mary Anne's contributions to

the marriage, gave Mary Anne a hefty portion of the marital

estate (valued at nearly $700,000), considered that Mary Anne

still maintained a decent earning capacity, considered that Mary

Anne was scheduled to be able to retire in 2013, and provided

Mary Anne an additional $1,600 per month in maintenance so that

she might continue to live a lifestyle that was close to the one

she enjoyed during her marriage.   Under these circumstances, to

continually examine Charles' income, absent some showing of real

need on the part of Mary Anne, would not allow for the "clean


                              - 16 -
break" that is desirable with the dissolution of a marriage.

            This case is distinguishable from those other cases

involving lengthy marriages cited by Mary Anne, where the trial

court's nonexistent or very modest maintenance award was

reversed.    See Hart, 194 Ill. App. 3d at 853, 551 N.E.2d at 745

(error for trial court to deny $500 per month, two-year

rehabilitative maintenance to wife who took care of domestic

responsibilities over the course of a 20-year marriage to

husband, a surgeon, and where divided marital assets were

minimal); In re Marriage of Selinger, 351 Ill. App. 3d 611, 814
N.E.2d 152 (2004) (temporary maintenance award of $400 per month

insufficient following a 25-year marriage where wife made $37,000

per year and husband made in excess of $100,000 per year, and

where divided assets were less than $100,000).    Nevertheless, we

briefly address the remainder of Mary Anne's arguments.

            Mary Anne contends that the trial court erroneously

relied upon percentage gains to compare the parties' relative

change in wealth and, in so doing, distorted the practical, real-

world value of actual dollar amounts.    The trial court, however,

while admittedly using percentage amounts for illustrative and

comparative purposes, did not rely solely on percentage

comparisons.    When questioned as to its use of percentages, the

trial court stated: "Percentages are often used in Illinois law

such as establishing child support. *** This court set


                               - 17 -
maintenance based on the circumstances of the parties that

existed in 2002, and at that time [Charles] had greater financial

means than [Mary Anne].   That is still the case, but I think

percentages are a way of looking at how they both progressed[,]

and both have progressed."   Under the facts of this case, the

trial court's approach was not unbalanced.

          Mary Anne's contention that Charles has additional

income due to his marriage to Judith Valente is without merit.

First, we note that Charles' marriage to Judith did not in fact

increase Charles' financial resources.   Judith makes

approximately $28,000 per year.   However, Judith uses that money

to pay for her own expenses, including a condominium in Chicago.

                Similarly, Mary Anne's arguments that Charles is

no longer making mortgage payments on a condominium and that Mary

Anne no longer has a lodger bringing in $300 per month are not

sufficient to constitute a substantial change in circumstances.

Despite the fact that Charles is no longer paying for a second

mortgage, the trial court found his monthly expenses to have

increased.   Although Mary Anne is no longer receiving $300 per

month from a lodger, she is accruing interest at a higher rate

after receiving a large profit from the sale of her marital

residence.   The bottom line is that neither party is accruing or

expending money in exactly the same manner as they were at the

time of the original award, but the overall income and net worth


                              - 18 -
of each party has increased.

           Finally, Mary Anne argues that her expenses have

increased.   Mary Anne points to her mortgage payments, of which

she is required to pay $280 per month, and instead pays $500 per

month.    Additionally, Mary Anne notes that she is hard-pressed to

save for retirement, especially given that the maintenance

payments are to end in 2013, around the time Mary Anne plans to

retire.   Mary Anne directly deducts $1,116 from her monthly

salary to go into her 403(b) retirement account and adds an

additional $416 per month to go into her Roth IRA.      Mary Anne

also complains that her medical condition (fibromyalgia) has

worsened; however, in comparing Mary Anne's 2002 and 2006

financial affidavits, it does not appear that her medical

expenses have increased.

           The trial court did not err in its reasoned evaluation

of Mary Anne's increased expenses.      In considering the monthly

expenses of a party in the context of a motion to modify

maintenance payments, the trial court should consider whether the

stated expenses are necessary or incurred by choice.      See, for

example, In re Marriage of Fazioli, 202 Ill. App. 3d 245, 250-51,

559 N.E.2d 835, 839 (1990).    Here, Mary Anne was given the

marital residence in the original division of property, then

valued at $166,000.   Mary Anne later sold the residence for

$212,000, and, after closing costs, netted $206,700.      Mary Anne


                               - 19 -
then bought a smaller home for $142,500.   Though Mary Anne could

have purchased the new home outright, she chose to take out a

mortgage for tax and investment purposes, based on the advice of

her financial advisor.   Despite the fact that it was Mary Anne's

choice to incur a mortgage expense, the trial court allowed the

$280 required payment, but not the additional $220, to be counted

toward Mary Anne's necessary monthly expenses.   Likewise, the

trial court allowed the $1,116 403(b) contribution as a necessary

expense, but not the $416 Roth IRA contribution.

                         III. CONCLUSION

          For the aforementioned reasons, we affirm the trial

court's judgment.

          Affirmed.

          APPLETON, P.J., concurs.

          MYERSCOUGH, J., dissents.




                              - 20 -
          JUSTICE MYERSCOUGH, dissenting:

          I respectfully dissent.   I would reverse the trial

court for a clear abuse of discretion.    Mary Anne showed a

substantial change in circumstances.

          In the dissolution, the parties received roughly an

equal division of marital property.    Mary Anne did not receive a

"hefty portion" as the majority states, but rather 52% in an

attempt to equalize the gross disparity in the parties' income

and the reduction in Mary Anne's maintenance because of Charles'

payment of Meghan's college expenses.    Charles no longer pays

$2,900 to $3,400 per month to support Meghan in college.    Since

the dissolution, Meghan has graduated, Charles no longer has a

mortgage on a condominium in Missouri, and Charles has received

more than a $26,187 raise.   At a minimum, considering no college

expenses and the raise, Charles's income has increased $62,000.

While this amount may not be as substantial to Charles with a

salary of $163,733, it certainly is substantial to Mary Anne with

a salary of $34,000 per year and maintenance of $1,600 per month.

          The trial court here erroneously utilized a percentage

comparison, analogizing to the child-support guidelines.    Such a

percentage comparison is nowhere recognized by statute or case

law in the State of Illinois and is grossly unfair to the spouse

of many years who has newly joined the workforce at an entry-

level position and at a later age with little hope of promotion.


                              - 21 -
Gitlin has suggested a statistically average maintenance award

29% of the ex-husband's income or one-half.   H. Joseph Gitlin,

Specifics of a Fair Divorce Settlement, Chi. Daily L. Bull.,

August 27, 2007, at 5.   This would entitle Mary Anne to roughly

$53,000 or $62,000 a year in maintenance, a far cry from $19,200.

           The majority's missive on maintenance relies on its own

majority in Reynard, 344 Ill. App. 3d at 791-92, 801 N.E.2d at

596-97, to which I also dissented because of the gross disparity

in the parties' incomes.   That disparity has merely increased

exponentially four years later and will continue to increase with

the cost-of-living adjustment (COLA) Charles received in July--

though he could not remember the figure (3.2% in 2006; 3.5% in

2007).   A similar COLA will be received each upcoming year by

Charles.

           The majority further unfairly criticizes Mary Anne

because she mortgaged her new smaller, less-expensive home, and

she contributes to a 403(b) and a Roth IRA.   The majority does

not similarly criticize Charles's extensive home repairs and

repayment of his loan to himself, instead recognizing these

expenses as a replacement of college expenses.

           The majority blithely ignores these substantial changes

in income and expenses by stating:

           "A party's increase in income is generally

           not sufficient to warrant modification of a


                              - 22 -
          maintenance award.   See, for example, In re

          Marriage of Plotz, 229 Ill. App. 3d 389, 392,

          594 N.E.2d 366, 368 (1992) ***."   Slip op. at

          14-15.

This is a misstatement of law unsupported by Plotz or any other

case law or statute.   Plotz addressed child support and

maintenance and an absence of a change in circumstances where

only moderate increases in income were shown.   Such is not the

case here where substantial changes in Charles' income and

expenses have been shown.

          Moreover, substantial increases in income as well as

substantial decreases in income may constitute substantial

changes to warrant a modification of maintenance.    In re Marriage

of Stone, 191 Ill. App. 3d 172, 174, 547 N.E.2d 714, 715 (1989)

(32% salary-increase factor favoring increase in child support);

Thurston v. Thurston, 260 Ill. App. 3d 731, 733, 633 N.E.2d 118,

120 (1994) ("The reduction in the wife's income is substantial.

That the wife reduced her expenses and standard of living to fit

her compelled reduction in income does not render such reduction

immaterial").

          Finally, the trial court for the second time has again

refused to consider appropriate statutory factors for the award

of maintenance under section 504 of the Dissolution Act.

          "In deciding whether a maintenance award


                               - 23 -
          should be modified, a court should consider

          the same factors used in making an initial

          maintenance award.   (In re Marriage of Plotz

          (1992), 229 Ill. App. 3d 389, 391, 594 N.E.2d
366, 368.)   Under section 504 of the Act such

          factors include: '(1) the income and property

          of each party, including marital property

          apportioned and non-marital property assigned

          to the party seeking maintenance; (2) the

          needs of each party; [and] (3) the present

          and future earning capacity of each party.'

          750 ILCS 5/504(a) (1992); see also In re

          Marriage of Krupp (1990), 207 Ill. App. 3d
779, 793, 566 N.E.2d 429, 437."   Thurston,
260 Ill. App. 3d at 733, 633 N.E.2d at 120.

          As previously stated in my prior dissent, the trial

court has failed to recognize the disparity in earning potential

and concomitant income inequality.

               "Although Illinois law does not require

          an equalization of net disposable income in

          large-income cases (Claydon, 306 Ill. App. 3d

          at 902, 715 N.E.2d 1205-06), the needs of the

          parties must still be met where possible.

          While this couple did not live an extravagant


                               - 24 -
lifestyle so they could afford to send their

children to college, they enjoyed substantial

income, which should not be retained in large

part by Charles, especially where, here, it

was because of Mary Anne's sacrifices and

significant contributions to the family

during the parties' long marriage that

Charles is able to have a greater earning

capacity than does Mary Anne.   As the

majority points out[,] '[i]t is inequitable

upon dissolution to saddle a party with the

burden of her reduced earning potential and

to allow the other party to continue in the

advantageous position he reached through

their joint efforts' (344 Ill. App. 3d at

792[, 801 N.E.2d at 596]), and that is what

the trial court did in this case."   Reynard,
344 Ill. App. 3d at 795, 801 N.E.2d at 599

(Myerscough, J., dissenting).

For these reasons, the trial court should be reversed.




                   - 25 -